Quinn, Judge
(dissenting):
The meager indication in the trial record as to the accused’s knowledge of the actual identity of the trial judge *63might have required further inquiry. See United States v DuBay, 17 USCMA 147, 37 CMR 411 (1967). However, defense affidavits have clarified the matter, and as the record now stands there is no doubt as to the accused’s understanding. The situation here, therefore, is similar to that in United States v Dean, 20 USCMA 212, 43 CMR 62 (1970). For the reasons set out in my dissent there, I dissent here.